Eish, J.
1. That an action was prematurely brought constitutes no cause for a new trial, when no defense on this ground was in any manner made or insisted upon at the trial of the case.
2. There was no abuse of discretion in refusing, on the cross-examination of a witness, “to allow questions repeated that had been asked and fully answered.”
3. It is improper for a judge, when requested to charge a jury in writing, to remark that requests of this kind “ were never made except when counsel were angry with the court,” and ‘1 that there was no excuse for such request when there was a stenographer to report the case. ” On the contrary it is the duty of the judge when such a request is made to comply with it without cavil or objection. The course pursued by the judge in the present case will not be treated as cause for a new trial; but if it had appeared that the case of the defendant was thereby prejudiced, a different ruling would be made.
4. The evidence, though conflicting 'on all of the material issues in the case, warranted the finding in favor of the plaintiffs, both as to the property sued for and the amount found for hire. The requests to charge which *791were refused were, so far as legal and pertinent, covered by the general charge, in which the issues involved were fairly submitted. The grounds of the motion for a new trial other than those dealt with above do not require special notice ; nor do they present any sufficient reason for setting aside the verdict. Judgment affirmed.
Argued May 16,
Decided July 20, 1899.
Bail-trover. Before Judge Smith. Wilcox superior court. September term, 1898.
Cutís & Lawson and D. B. Nicholson, for plaintiffs in error.
E. II. Williams and A. C. Pate, contra.

All the Justices concurring.